Citation Nr: 1018221	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-12 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1982 to August 
1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2007 rating decision in which the RO denied a 
TDIU.  In May 2007, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in May 2008, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 
2008.

In March 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.  During the hearing, 
it was requested, and the undersigned agreed to grant, a 60-
day abeyance period for the submission of additional 
evidence.  To date, however, no additional evidence from the 
Veteran or his representative has been received.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim for a TDIU have been accomplished.

2.  The Veteran has been granted service connection only for 
scar of the left tympanic membrane (rated as 0 percent 
disabling).

3.  The Veteran's service-connected disability does not meet 
the minimum percentage requirements for award of a schedular 
TDIU, and this disability is not shown to prevent him from 
obtaining or retaining substantially gainful employment.




CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for a TDIU, 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  This letter also included information 
pertaining to the assignment of effective dates, as well as 
the type of evidence that impacts those determinations.  The 
April 2007 rating decision reflects the initial adjudication 
of the claim after issuance of this letter.  Hence, the 
January 2007 letter-which meets the content of notice 
requirements described in Dingess/Hartman and Pelegrini-also 
meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and VA outpatient treatment records.  Also 
of record and considered in connection with this matter is 
the transcript of the March 2010 Board hearing, along with 
various written documents provided by the Veteran, and by his 
representative, on his behalf.

The Board also finds that no additional RO action to further 
develop the record on the claim for a TDIU is warranted.  In 
this regard, the Board notes that, during his March 2010 
Board hearing, the Veteran reported that he had been denied 
Social Security disability and was awaiting appeal.  The 
Social Security Administration (SSA) decision is not of 
record, however, the Veteran was not awarded SSA benefits.  
Moreover, the Veteran does not argue that he is disabled by 
his service-connected disability.  Rather, he and his 
representative have consistently asserted that hearing loss, 
pain medication for his back, and hypertension medication are 
affecting his employability.  As service connection ha not 
been granted for any of those disabilities, and there has 
been no argument that the SSA records are pertinent to 
current claim for a TDIU, the Board finds that additional 
adjudication resources need not be expended to obtain these 
records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 
Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 
139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through a January 2007 notice of 
the RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2009).

In this case, the Veteran does not meet the objective, 
minimum percentage requirements, set forth in 38 C.F.R. § 
4.16(a), for award of a schedular TDIU, as service connection 
is in effect for scar of the left tympanic membrane (rated as 
0 percent disabling).

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. § 4.16(b)).  Hence, consideration of whether the 
Veteran is, in fact, unemployable, is still necessary in this 
case.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

At the outset, the Board recognizes that the Veteran, who is 
46 years old, has not been employed at any time pertinent to 
this appeal.  However, as indicated above, unemployed does 
not mean unemployable.

On the Veteran's application for a TDIU, he reported that he 
last worked full time in December 2001, performing manual 
labor.  He noted that his back injury was the reason that he 
could no longer work.  In July 2009, the Veteran's 
representative argued that the Veteran was unemployable due 
to the side effects of medications for lumbosacral strain and 
hypertension, which rendered him unable to drive or operate 
heavy machinery.

As noted above, service connection is only in effect for scar 
of the left tympanic membrane.  VA examinations reveal that 
the Veteran's hearing remains within normal limits, and 
service connection for hearing loss has not been established.  
In this case, the medical evidence simply does not indicate 
that the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disability.  The Veteran's service-connected scar 
of the left tympanic membrane has no effect on the Veteran's 
hearing, and he does not argue that it effects his 
employability.  Rather, the Veteran-to include through his 
representative-has only argued that his nonservice-connected 
disabilities cause his unemployability.  However, this 
argument does not provide a basis for award of a TDIU.

The above-noted facts clearly do not support a  finding that 
the Veteran's sole-service connected disability, alone-
without consideration of his  age and his nonservice-
connected disabilities, including hearing loss, back 
disability, and hypertension-is of sufficient severity to 
produce unemployability.  As such, the requirements for a 
TDIU simply are not met.

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


